               Case 1:17-cv-02972-RDB Document 247 Filed 10/07/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                     (Northern Division)

KEYES LAW FIRM, LLC,                     )
                                         )
          Plaintiff,                     )
                                         )
v.                                       ) Civil Action No. 1:17-cv-02972-RDB
                                         )
NAPOLI BERN RIPKA SHKOLNIK, LLP, et al., )
                                         )
          Defendants.                    )

                                      NOTICE OF APPEAL

             PLEASE TAKE NOTICE that Defendants, Napoli Bern Ripka Shkolnik, LLP, Napoli

Bern, LLP, Napoli Bern & Associates, LLP, Napoli Bern Ripka, LLP, Napoli Bern Ripka

Shkolnik & Associates, LLP, Law Offices of Napoli Bern, LLP, Law Offices of Napoli Bern

Ripka & Associates, LLP, Law Offices of Napoli Bern Ripka Shkolnik LLP, Law Offices of

Napoli Bern Ripka Shkolnik & Associates LLP, Napoli, Kaiser, Bern & Associates, LLP, and

Pasternack Tilker Napoli Bern LLP (the “Legacy Defendants”), by and through their

undersigned counsel, hereby appeal to the United States Court of Appeals for the Fourth Circuit

from Order entered on September 24, 2019 [Docket No.234] and all intertwined predecessor

Orders and proceedings.



Dated: October 7, 2019                              Respectfully submitted,

                                                    s/ Michelle N. Lipkowitz
                                                    Michelle N. Lipkowitz (Bar No. 27188)
                                                    Leland Shelton (Bar No. 20682)
                                                    Saul Ewing Arnstein & Lehr LLP
                                                    500 E. Pratt Street, Suite 800
                                                    Baltimore, MD 21202
                                                    (410) 332-8603 (telephone)
                                                    (410) 332-8081 (facsimile)



35988553.2 10/07/2019
               Case 1:17-cv-02972-RDB Document 247 Filed 10/07/19 Page 2 of 3



                                                  michelle.lipkowitz@saul.com
                                                  Leland.shelton@saul.com
                                                  Attorneys for Legacy Defendants




                                            -2-
35988553.2 10/07/2019
               Case 1:17-cv-02972-RDB Document 247 Filed 10/07/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 7th day of October, 2019, a copy of the foregoing
Notice of Appeal was served to all counsel of record via CM/ECF.


                                                  /s/ Leland S. Shelton
                                                  Leland S. Shelton, Bar No. 20682




                                            -3-
35988553.2 10/07/2019
